UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6731



MARTINA VAN HOEF,

                                            Petitioner - Appellant,

          versus


U.S. IMMIGRATION & CUSTOMS ENFORCEMENT,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-76)


Submitted:   September 16, 2004        Decided:   September 28, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martina Van Hoef, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Martina Van Hoef seeks to appeal the district court’s

order denying relief on her 42 U.S.C. § 1983 (2000) complaint which

the district court construed under 28 U.S.C. § 2241 (2000).                      We

have    reviewed       the     record   and     find   no    reversible     error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court.                   See Van

Hoef v. U.S. Immigration & Customs Enforcement, No. CA-04-76 (E.D.

Va. Mar. 23, 2004).            We dispense with oral argument because the

facts   and    legal    contentions     are     adequately    presented     in   the

materials     before     the    court   and     argument    would   not    aid   the

decisional process.



                                                                          DISMISSED




                                        - 2 -